PATTERSON, Presiding Judge.
Leslie Mae Marsh, the appellant, pleaded guilty to three separate offenses of unlawful distribution of a controlled substance, violations of § 13A-12-211, Code of Alabama 1975. She was sentenced under § 13A-12-250 to seven years’ imprisonment in each case, and her sentences were ordered to be served concurrently with each other.
In its brief, the state presents a motion to remand this case to the circuit court for the appointment of new counsel. After considering the state’s motion, in conjunction with the trial transcript and with Marsh’s brief, we grant the motion, and hereby remand this case to the circuit court with instructions to appoint new appellate counsel for Marsh.
MOTION GRANTED; REMANDED WITH INSTRUCTIONS.
All Judges concur.